Order and judgment dismissing the amended complaint for insufficiency are unanimously reversed on the law., with costs to appellant, and the motion is denied, with $10 costs. The amended complaint, as a pleading, supplies the defects in the original complaint which was dismissed with leave to replead (8 A D 2d 707). The matter of the.payment schedule was not left open — but the parties agreed that it was to be determined to the satisfaction of the bank. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and McNally, JJ. [19 Misc 2d 752.]